internal_revenue_service number release date index number 2055-dollar_figure ----------------------------- ------------------------------------ --------------------------- ---------------- ---------------------------- in re ------------------------------------ department of the treasury washington dc person to contact ------------------------------ id no ------------ -------- telephone number --------------------- refer reply to cc psi b09 - plr-127891-03 date april -------------------------------------------------------------------------- ------------------------ ------------------------ ---------- ---------------------------------------- ---------------------------------------- ------------------------------------------------ ------------------- ------------------ -------------------------- ------------------ ----------------------- ------------- ----------- ----- ----------- ------- ------ ---- ----------- legend trust decedent spouse state state code foundation remainder trust date date date date date a b c d e f g h dear sir this is in response to a letter dated date and subsequent correspondence requesting a ruling regarding the reformation of a testamentary_trust under ' e of the internal_revenue_code plr-127891-03 on date decedent executed a will that provided in article two that the residue of his estate was to be held in a charitable_trust trust article three of the will set forth trust s terms in five paragraphs numbered a through e paragraph a of article three provides that trust s property is to he held for ascientific recreation and educational_purposes for tours soil and water protection as an open space and for the growing of forest species indigenous to this region of southwest state paragraph b provides that the trustees are granted all of the powers set forth in state code and that the trustees have the authority to appoint substitute or successor trustees in case of death disability or resignation paragraph d provides that the trustees are to lease without consideration decedent s personal_residence and curtilage to spouse for her lifetime and maintain the same when spouse dies the lease is to terminate paragraph e provides that spouse is to receive distributions of income and principal from trust’s marketable_securities and cash at least quarterly to enable her to live according to her station in life and in the manner in which she had been accustomed upon spouse’s death the funds are to remain in trust on date approximately one month after executing his will decedent died and was survived by spouse the residue of decedent s estate consisted of approximately dollar_figurea of marketable_securities cash and personality dollar_figureb representing the value of decedent’s one-half interest in marketable_securities and bank accounts that decedent and spouse held as joint_tenants and c acres of land on which three residential dwellings and three log cabins are situated one of the residences is decedent and spouse s personal_residence it has been represented that this residence had a fair_market_value of approximately dollar_figured as of decedent’s death and that dollar_figuree a year is required to maintain the residence on date spouse disclaimed her survivorship interest in all but one of the joint accounts held by decedent and spouse as joint_tenants and her right to receive distributions of principal from trust’s marketable_securities and cash as provided under article three paragraph e of decedent’s will as a result of the disclaimer the estate s interest in marketable_securities and cash increased to approximately dollar_figuref as drafted trust does not qualify for the federal estate_tax charitable deduction under ' a in order to qualify trust for the estate_tax charitable deduction on date the estate commenced a judicial proceeding to reform trust under the provisions of state law and ' e under the proposed reformation trust’s property is to be divided in the following manner with the exception of the personal_residence and curtilage decedent’s real_property interests comprising approximately g acres are plr-127891-03 transferred to a newly created private_foundation foundation the personal_residence and curtilage are removed from trust and the marketable_securities and cash are to fund a charitable_remainder_annuity_trust remainder trust with respect to foundation the governing terms of foundation incorporate the requirements of ' e on date the service issued a determination_letter to foundation in which the service concluded that foundation is a private_foundation within the meaning of c and ' with respect to the personal_residence and curtilage spouse will receive a legal_life_estate in both and the remainder will pass to foundation spouse and foundation will receive their interests in the residence and curtilage under a recorded deed finally with respect to remainder trust this trust will provide spouse with an annuity amount equal to h percent of the initial net fair_market_value of the trust for her lifetime to be paid in equal quarterly installments this annuity will replace spouse’s income_interest in the marketable_securities and cash as provided in article three paragraph e of decedent’s will and spouse’s right to dollar_figuree per year to maintain the personal_residence upon spouse s death remainder trust s principal is to be distributed to foundation the terms of remainder trust incorporate the provisions of ' d and section of revproc_90_32 it is represented that the reformations to trust as proposed will be effective as of decedent's date of death the estate has requested the following rulings the disclaimer filed by spouse of her right to the survivorship interests in the joint accounts held by spouse and decedent and her right to receive discretionary distributions of principal from the assets described in article three paragraph e of decedent’s will is a qualified_disclaimer under ' b the proposed reformation of trust will result in a qualified_reformation under ' e a federal estate_tax charitable deduction under ' a will be allowed for the present_value of the remainder_interest in remainder trust as reformed the present_value of the remainder_interest in the personal_residence and the value of the real_property held by foundation a federal estate_tax_marital_deduction under ' b will be allowed for the present_value of spouse’s right to receive annuity payments from remainder trust as reformed plr-127891-03 law and analysis ruling sec_2046 provides that disclaimers of property interests passing upon death are treated as provided in ' sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest is treated as if it had never been transferred to the person making the qualified_disclaimer for purposes of the federal estate gift and generation-skipping_transfer_tax provisions sec_2518 provides that a qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if the disclaimer is in writing the writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than months after the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not received the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer to the decedent's spouse or to a person other than the person making the disclaimer sec_2518 provides that a disclaimer of an undivided portion of an interest that meets the requirements of ' b is treated as a qualified_disclaimer of such portion of the interest sec_25_2518-2 of the gift_tax regulations provides that in the case of a transfer to a joint bank brokerage or other investment account eg an account held at a mutual_fund if a transferor may unilaterally regain the transferor's own contributions to the account without the consent of the other cotenant such that the transfer is not a completed_gift under ' h the transfer creating the survivor's interest in the decedent's share of the account occurs on the death of the deceased cotenant accordingly if a surviving joint tenant desires to make a qualified_disclaimer with respect to funds contributed by a deceased cotenant the disclaimer must be made within months of the cotenant's death the surviving joint tenant may not disclaim any portion of the joint account attributable to consideration furnished by that surviving joint tenant sec_25_2518-3 provides that if the requirements of ' b are satisfied the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest in the same property for example if an income_interest in plr-127891-03 securities is bequeathed to a for life then to b for life with the remainder_interest in the securities bequeathed to a's estate and if the remaining requirements of ' b are satisfied a can make a qualified_disclaimer of either the income_interest or the remainder in the present case spouse disclaimed her survivorship interest in all but one of the joint accounts held by decedent and spouse as joint_tenants she also disclaimed her right under article three paragraph e of decedent’s will to receive distributions of principal from trust’s marketable_securities and cash the right to receive distributions of principal is a separate interest in property from the right to receive distributions of income that may be disclaimed sec_25_2518-3 based upon the facts submitted and the representations made spouse’s disclaimer satisfies the requirements of ' b accordingly we conclude that based on the facts submitted and representations made spouse’s disclaimer is a qualified_disclaimer under ' ruling sec_2 and sec_170 provides that in the case of a contribution not made by a transfer in trust of an interest in property which consists of less than the taxpayer’s entire_interest in such property an income_tax charitable deduction shall be allowed only to the extent that the value of the interest contributed would be allowable as a deduction if such interest had been transferred in trust sec_170 provides that ' f a shall not apply to a contribution of a remainder_interest in a personal_residence or farm sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that where an interest in property other than an interest described in ' f b passes or has passed_from_the_decedent to a person or for a use described in ' a and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in ' a no deduction shall be allowed under ' for the interest that passes or has passed to the person or for the use described in ' a unless in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in ' or a pooled_income_fund described in ' c sec_2055 provides in general that a deduction shall be allowed under ' a in respect of any qualified_reformation plr-127891-03 sec_2055 provides that the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest but only if-- i any difference between-- i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of-- i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of the decedent's death sec_2055 provides that the term reformable_interest means any interest for which a deduction would be allowable under ' a at the time of the decedent's death but for ' e prior to the enactment of ' e under ' a of the estate_tax regulations if a_trust was created or property was transferred for both a charitable and a private purpose a deduction was allowed for the value of the charitable interest if the charitable interest was presently ascertainable and hence severable from the noncharitable interest sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in ' a are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that ' e c ii shall not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after- i if an estate_tax_return is required to be filed the last date including extensions for filing such return or ii if no estate_tax_return is required to be filed the last date including extensions for filing the income_tax return for the first taxable_year for which such a return is required to be filed by the trust sec_2055 provides that the term qualified_interest means an interest for which a deduction is allowable under ' a sec_2055 provides that the deduction referred to in ' e a shall not exceed the amount of the deduction which would have been allowable for the reformable_interest but for ' e sec_20_2055-2 provides in pertinent part that where an interest in property passes or has passed_from_the_decedent for charitable purposes and an interest other than an interest that is extinguished upon the decedent’s death in the same property plr-127891-03 passes or has passed_from_the_decedent for private purposes for less than an adequate_and_full_consideration in money or money’s worth no deduction is allowable under ' for the value of the interest that passes or has passed for charitable purposes unless the interest in property is a deductible_interest described in ' e sec_20_2055-2 provides that a deductible_interest is a charitable interest in property where the charitable interest is a remainder_interest not in trust in a personal_residence thus for example if the decedent devises to charity a remainder_interest in a personal_residence and bequeaths to his surviving_spouse a life_estate in such property the value of the remainder_interest is deductible under ' revrul_76_357 1976_2_cb_285 provides that no charitable deduction is allowable under ' for the value of a remainder_interest in a decedent's personal_residence passing to charity where the residence is to be held in trust until the death of a life_tenant the ruling indicates that under the regulations the statutory exception for remainder interests in personal residences is not applicable if the personal_residence is placed in trust by the decedent in the present case article three of decedent’s will created trust for both charitable and private purposes the private purposes are the provisions for spouse a life_estate in the personal_residence and curtilage payments by the trustees for the maintenance of the personal_residence and curtilage during spouse’s life and the right to distributions of income and principal from the marketable_securities and cash held in trust pursuant to article three paragraph e of decedent’s will in order to enable her to live according to her station in life and in the manner to which she had become accustomed as discussed above spouse made a qualified_disclaimer of her right to receive distributions of principal from trust the charitable interest in trust before reformation is a reformable_interest under ' e c i because at the date of the decedent’s death the value of spouse’s life_estate in the personal_residence and curtilage the amount of money needed to maintain the personal_residence and curtilage during spouse’s life and the amount of money necessary to enable spouse to live according to her station in life and in the manner to which she had become accustomed could be determined and subtracted from the full value of trust to arrive at the value of the charitable interest hence the charitable interest is a reformable_interest within the meaning of ' e c i spouse’s interests in trust are not expressed in a specified dollar amount or a fixed percentage of the fair_market_value of the property the estate however commenced a judicial proceeding to reform trust before the 90th day after the last date including extensions for filing decedent’s estate_tax_return therefore pursuant to ' e c iii ' e c ii does not apply plr-127891-03 based upon the facts submitted and the representations made trust as reformed will meet the requirements of ' e d and therefore will be a qualified_interest remainder trust will be a qualified_interest because the trust will be a charitable_remainder_annuity_trust remainder trust will be funded with the assets provided for in article three paragraph e of decedent’s will spouse will receive an annuity amount equal to h percent of the initial net fair_market_value of remainder trust for her lifetime to be paid in equal quarterly installments at spouse’s death the remainder of remainder trust will pass to foundation moreover remainder trust incorporates the provisions of ' d and qualifies as a charitable_remainder_annuity_trust under that section the terms of remainder trust also incorporate the provisions of section of revproc_90_32 foundation’s and spouse’s interests in the personal_residence and curtilage will be a qualified_interest because under the proposed reformation a legal remainder_interest not in trust in the personal_residence will be conveyed for charitable purposes an estate_tax charitable deduction is allowed for a charitable_remainder interest not in trust in a personal_residence under ' e which references ' f b and under ' e ii decedent’s real_property interests contributed to foundation are qualified interests because the service has determined that foundation is a private_foundation within the meaning of c and the proposed reformation satisfies the requirements of ' e b because the difference between the actuarial value of the qualified interests and the actuarial value of the reformable_interest does not exceed percent of the actuarial value of the reformable_interest both before and after the proposed reformation spouse’s interest will terminate at her death it is represented that the proposed reformation will be effective as of the decedent’s date of death finally the requirements of ' e e are satisfied because as a result of the reformation the deduction referred to in ' e a does not exceed the amount of the deduction that would have been allowable but for ' e accordingly based on the facts submitted and representations made we conclude that provided the proposed reformations are made and comply with state law the proposed reformation of trust will result in a qualified_reformation under ' e further we conclude that based on the facts submitted and representations made and provided the proposed reformations are made and comply with state law a federal estate_tax charitable deduction under ' a will be allowed for the present_value of the remainder_interest in remainder trust as reformed the present_value of the remainder_interest in the personal_residence and the value of the real_property funding foundation plr-127891-03 ruling sec_2056 allows an estate_tax deduction for the value of any interest in property that passes or has passed from a decedent to a surviving_spouse to the extent that the interest is included in the decedent's gross_estate sec_2056 provides that a deduction is not allowed under ' a where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest passing to the surviving_spouse will terminate or fail and a an interest in the property passes from the decedent to any person other than the surviving_spouse or the estate of such spouse and b by reason of such passing the person or his heirs or assigns may possess or enjoy any part of the property after the termination or failure of the interest passing to the surviving_spouse sec_2056 provides generally that if the surviving_spouse of the decedent is the only noncharitable beneficiary of a qualified_charitable_remainder_trust ie a_trust described in ' ' b will not apply to any interest in the trust which passes or has passed_from_the_decedent to the surviving_spouse sec_20_2056_b_-8 provides that subject_to ' d if the surviving_spouse of the decedent is the only noncharitable beneficiary of a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in ' qualified_charitable_remainder_trust ' b does not apply to the interest in the trust that is transferred to the surviving_spouse thus the value of the annuity or unitrust_interest passing to the spouse qualifies for a marital_deduction under ' b and the value of the remainder_interest qualifies for a charitable deduction under ' if an interest in property qualifies for a marital_deduction under ' b no election may be made with respect to the property under ' b for purposes of this section the term non-charitable beneficiary means any beneficiary of the qualified_charitable_remainder_trust other than an organization described in '170 c in this case spouse is the only noncharitable beneficiary of remainder trust as reformed accordingly the value of the annuity interest in remainder trust as reformed passing_to_spouse will qualify for the federal estate_tax_marital_deduction under ' b these rulings are expressly contingent on the issuance of a court order authorizing the proposed except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the value of trust’s property for federal transfer_tax purposes plr-127891-03 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan acting branch chief branch passthroughs and special industries enclosure copy for ' purposes cc copy of letter
